Plaintiff in error was convicted in the county court of Comanche county on a charge of having unlawful possession of intoxicating liquor, and his punishment fixed at a fine of $50 and confinement for a period of 30 days in the county jail.
The appeal in this case was filed in this court on the 14th day of September, 1929. Plaintiff in error had been given time to file brief, which had not expired at the time a per curiam opinion (48 Okla. Cr. 253, 290 P. 1118) was filed. Petition for rehearing was filed on August 22, 1930, and denied on August 23d. On August 26th, mandate was stayed, and the matter now comes on for reconsideration upon the plaintiff in error's petition for rehearing which was inadvertently denied. *Page 16 
Briefs were filed in due time, and the court has carefully considered the questions raised; the principal contention being that the evidence is insufficient to support the verdict of the jury.
No error appearing upon the record depriving defendant of any substantial right, and the evidence being sufficient to support the verdict of the jury, the cause is affirmed.
EDWARDS, J., concurs. DAVENPORT, P. J., absent.